SCHWARTZ, Chief Judge.
On operative facts identical to those in Progressive Casualty Ins. v. Radiology & Imaging Center, 761 So.2d 399 (Fla. 3d DCA 2000), but before that decision was announced, the trial court understandably held that the offer of judgment in this case was untimely and therefore a nullity. On the authority of Progressive, the order below is reversed and the cause is remanded to fix the amount of the attorneys’ fees and costs to which the appellant is entitled under Florida Rule of Civil Procedure 1.442. See also Liguori v. Daly, 756 So.2d 268 (Fla. 4th DCA 2000).